296 F.2d 731
Eunice P. BOYCE, Appellant,v.UNITED STATES of America, Appellee.
No. 19002.
United States Court of Appeals Fifth Circuit.
December 21, 1961.

Appeal from the United States District Court for the Western District of Louisiana; Ben C. Dawkins, Jr., Judge.
Shelton W. Boyce, Jr., Houston, Tex., Simon Herold, Shreveport, La., for appellant.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Atty., Dept. of Justice, Washington, D. C., T. Fitzhugh Wilson, U. S. Atty., Shreveport, La., Daniel K. Mayers, Atty., Dept. of Justice, Washington, D. C., Meyer Rothwacks, William A. Friedlander, Attorneys, Department of Justice, Washington, D. C., for appellee.
Before RIVES, CAMERON and BELL, Circuit Judges.
PER CURIAM.


1
Finding ourselves in substantial agreement with the opinion of the learned district judge reported in 190 F.Supp. 950, the judgment of the district court is


2
Affirmed.